Title: To Alexander Hamilton from Joseph Hardy, 16 June 1791
From: Hardy, Joseph
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, June 16, 1791. “On examining the Accounts of John Davidson Collector of the Customs for the District of Annapolis in the state of Maryland, from 1st October to 31 December 1790; it appears, that he has collected duties on American Coasting Vessels under twenty Tons burthen, at the rate of six Cents per Ton per Annum, to the Amount of two Dollars and Forty Cents.…”
